COURT OF APPEALS
SANDEE BRYAN MARION                         FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE,
  CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                         CLERK OF THE
KAREN ANGELINI                                   300 DOLOROSA, SUITE 3200                             COURT
MARIALYN BARNARD                               SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                           WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                                         FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762
                                                     August 22, 2018

                Robinson C. Ramsey                                      Catherine M. Stone
                745 East Mulberry suite 900                             745 E. Mulberry Ave. Suite 900
                San Antonio, TX 78212-3166                              San Antonio, TX 78212
                * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

                Honorable Phylis J. Speedlin                            Shannon K. Dunn
                100 Dolorosa                                            926 Chulie Drive
                San Antonio, TX 78205                                   San Antonio, TX 78216
                * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

                Ricardo E. De Anda                                      Beth Watkins
                212 Flores Avenue                                       926 Chulie Drive
                Laredo, TX 78040                                        San Antonio, TX 78216-6522
                * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

                George Anne Harpole Maixner                             John D. Payne
                1580 South Main Street, Suite 200                       1118 Main Street
                Boerne, TX 78006                                        Bandera, TX 78003
                * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

                Cynthia Cox Payne
                P.O. Box 1178
                Bandera, TX 78003-1178
                * DELIVERED VIA E-MAIL *

          RE:       Court of Appeals Number:          04-16-00593-CV
                    Trial Court Case Number:          12-07-11738-DCV
                    Style: Alvin M. Burns and I.M. Burns
                            v.
                            Dimmit County, Texas, Roberto Ramirez, and Edward Dryden, Eusebio
                    Cantu Torres, Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas,
                    Juan Morales Balderas, and Lucia Balderas Lopez

                  Enclosed please find the order which the Honorable Court of Appeals has issued in
          reference to the above styled and numbered cause.

                    If you should have any questions, please do not hesitate to contact me.

                                                                          Very truly yours,
                                                                          KEITH E. HOTTLE,
                                                                          Clerk of Court

                                                                         _____________________________
                                                                          Rosa Gonzalez
                                                                          Deputy Clerk, Ext. 53855
          cc: Daniel M. Gonzalez (DELIVERED VIA E-MAIL)
          Michael C. Boyle (DELIVERED VIA E-MAIL)
          Catrina Purcell Longoria (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 22, 2018

                                    No. 04-16-00593-CV

                              Alvin M. BURNS and I.M. Burns,
                                        Appellants

                                              v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 12-07-11738-DCV
                         Honorable David Peeples, Judge Presiding


                                       ORDER
       The appellee County of Dimmit Texas conditionally unopposed first motion for extension
of time to file sealed amended brief is hereby GRANTED. Time is extended to September 11,
2018. “No Further Extensions.”


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court